     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14146 Page 1 of 7


 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12     SHAVONDA HAWKINS, on behalf                       Case No.: 15cv2320 JM (AHG)
       of herself and all others similarly
13
       situated,
14                                      Plaintiff,
                                                         ORDER ON MOTION FOR
15     v.                                                RECONSIDERATION
16     THE KROGER COMPANY,
17                                    Defendant.
18
19
20          Defendant, The Kroger Company (“Kroger”), moves the court to reconsider its
21    November 9, 2020 order granting class certification. (Doc. No. 282.) The motion has been
22    fully briefed and the court finds it suitable for submission without oral argument in
23    accordance with Civil Local Rule 7.1(d)(1).         For the below reasons, the motion is
24    DENIED.
25          I.    LEGAL STANDARDS
26          “Although Rule 59(e) permits a district court to reconsider and amend a previous
27    order, the rule offers an ‘extraordinary remedy, to be used sparingly in the interests of
28    finality and conservation of judicial resources.’” Kona Enters., Inc. v. Estate of Bishop,

                                                     1

                                                                                15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14147 Page 2 of 7


 1    229 F.3d 877, 890 (9th Cir. 2000) (citation omitted). “[A] motion for reconsideration
 2    should not be granted, absent highly unusual circumstances, unless the district court is
 3    presented with newly discovered evidence, committed clear error, or if there is an
 4    intervening change in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d
 5    656, 665 (9th Cir. 1999). A Rule 59(e) motion may not be used to raise arguments or
 6    present evidence for the first time that could have reasonably been raised earlier in the
 7    litigation. Id.
 8           II.    DISCUSSION
 9                  A.    Amount in Controversy
10           Kroger moves the court to reconsider its November 9, 2020 order granting class
11    certification because, in determining that the amount in controversy requirement was
12    satisfied, the court “improperly assumed, without explanation, that a multiplier of 1.15 (as
13    opposed to a 1:1 multiplier) for punitive damages and 32 percent of attorneys’ fees award
14    (as opposed to 25%) was reasonable.” (Doc. No. 282 at 6-7.) Kroger argues under Harris
15    v. KM Indus., Inc., 980 F.3d 694 (9th Cir. 2020), which was decided on November 13,
16    2020, it was improper for the court to supply assumptions of its own in order to find the
17    amount in controversy was satisfied. (Doc. No. 282 at 7.)
18           The court did not, as Kroger states, apply both a 1.15 multiplier for punitive damages
19    and 32 percent of total damages in attorneys’ fees. Rather, the court found that Plaintiff
20    met the $5,000,000 amount in controversy requirement under the Class Action Fairness
21    Act (CAFA) by applying either a 1.15 multiplier for punitive damages, or 32 percent in
22    attorneys’ fees, as opposed to a 1 to 1 multiplier and 25 percent. (Doc. No. 263 at 16.)
23    Additionally, Plaintiff did not, as Kroger states, limit its request for punitive damages or
24    attorneys’ fees. Rather, Plaintiff requested punitive damages at a ratio of at least 1 to 1 and
25    cited four cases in which punitive damages were awarded at ratios of at least 2 to 1. (Doc.
26    223 at 23-26.) Plaintiff also did not state that she sought no more than 25% in attorneys’
27    fees. Rather, Plaintiff argued she satisfied the amount in controversy by applying the 25%
28    figure that other courts have applied. (Id. at 25.)
                                                     2

                                                                                    15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14148 Page 3 of 7


 1          Moreover, in Harris, the Ninth Circuit did not, as Kroger states, hold that it is
 2    impermissible for district courts to make assumptions about the amount of punitive
 3    damages and attorneys’ fees that should be counted towards the amount in controversy
 4    under CAFA. Rather, the Ninth Circuit found it was unreasonable for a removing
 5    defendant in a putative class action to make factual assumptions about the frequency of
 6    wage and hour violations, and to assume that employees of one subclass were also members
 7    of another subclass. 980 F.3d at 702. The court held that where a plaintiff contests the
 8    reasonableness of the removing defendant’s assumptions regarding the amount of “meal
 9    period and rest period damages” at issue, the defendant has the burden of showing by a
10    preponderance of evidence that its assumptions were reasonable. Id. at 701. The court
11    explained:
12          The preponderance standard does not require a district court to perform a
            detailed mathematical calculation of the amount in controversy before
13
            determining whether the defendant has satisfied its burden. Rather, CAFA’s
14          requirements are to be tested by consideration of real evidence and the reality
            of what is at stake in the litigation, using reasonable assumptions underlying
15
            the defendant’s theory of damages exposure. The district court should weigh
16          the reasonableness of the removing party’s assumptions, not supply further
            assumptions of its own. After considering any evidence put forth by the
17
            parties, and assessing the reasonableness of the defendant’s assumptions, the
18          court then decides where the preponderance lies.
19    Id. (internal citations and quotation marks omitted).
20          If Harris was meant to prohibit assumptions about the amount of punitive damages
21    or attorneys’ fees, it would have addressed Greene v. Harley-Davidson, Inc., 965 F.3d 767,
22    772 (9th Cir. 2020), in which the Ninth Circuit held that by citing several cases in which
23    punitive damages were awarded at a greater than 1 to 1 ratio, the removing defendant met
24    its burden of showing that punitive damages at a ratio of at least 1 to 1 should be included
25    in the amount in controversy. Harris would also have addressed Fritsch v. Swift Transp.
26    Co. of Ariz., LLC, 899 F.3d 785, 796 (9th Cir. 2018), in which the Ninth Circuit declined
27    to limit courts to using only a 25% multiplier in determining the amount of attorneys’ fees
28    in controversy. The court in Fritsch stated, “a court must include future attorneys’ fees
                                                   3

                                                                                  15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14149 Page 4 of 7


 1    recoverable by statute or contract when assessing whether the amount-in-controversy
 2    requirement is met.” Id. at 794. To the extent Harris imposes a retroactive requirement to
 3    test the reasonableness of Plaintiff’s assumptions that she is entitled to punitive damages
 4    in an amount that meets the amount in controversy threshold, the assumption that she is
 5    entitled to punitive damages at a 1 to 1.15 ratio, at a minimum, is reasonable based on
 6    Greene and the cases Plaintiffs cites in which punitive damages were awarded at a ratio of
 7    at least 2 to 1. Additionally, Kroger’s argument that Plaintiff failed to present any evidence
 8    to justify the inclusion of any attorneys’ fees in the amount in controversy was not raised
 9    earlier,1 and in any event is contradicted by Fritsch. Accordingly, the court declines to
10    alter its order on these grounds.
11                 B.     Daubert Analysis
12          Kroger also moves the court to reconsider its order granting class certification
13    because the court did not conduct a Daubert analysis before relying on the testimony of
14    Dr. Wong and Dr. Golomb. (Doc. No. 282 at 13.) In its February 24, 2020 opposition to
15    class certification, Kroger argued (1) Dr. Golomb’s declaration “simply summarizes her
16    own studies regarding the health effects of trans fat; she does not discuss consumers’
17    perceptions regarding trans fat or the impact of trans fat on any class members,” and (2)
18    Dr. Wong’s declaration is “based on unfounded assumptions and an unexplained
19    methodology that . . . . appears purely speculative and untethered to any scientific,
20    statistical, or economic methods, in addition to [being] highly prejudicial,” and “[h]is
21    offhand, conclusory statement that he personally ‘believe[s]’ the ‘0g Trans Fat’ label was
22    ‘misleading’ is irrelevant, and [an] improper legal conclusion.” (Doc. No. 117 at 33.) On
23    May 18, 2020, Plaintiff also filed a motion to exclude the testimony of Dr. Wong. (Doc.
24    No. 186 at 2.)
25
26    1
        In opposing the motion for class certification, Kroger made a cursory claim that Plaintiff
27    “could not” obtain attorneys’ fees at 25%. (Doc. No. 117 at 19) Kroger acknowledged,
      however, that “[w]hen evaluating CLRA claims under CAFA, courts have used a
28    theoretical 25% attorneys’ fee.” (Id.; see also Doc. No. 227 at 27.)
                                                    4

                                                                                    15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14150 Page 5 of 7


 1          The court’s decision to certify the class did not hinge on the opinions of Dr. Golomb
 2    or Dr. Wong, especially not with respect to Dr. Wong’s opinion as to whether the “0g Trans
 3    Fat” label was misleading. Rather, the court cited their opinions as examples of evidence
 4    put forth by Plaintiff showing that trans fat is harmful to human health. As noted in the
 5    court’s previous order, the Complaint devotes over 50 paragraphs to describing the dangers
 6    of trans fat to human health. (See Compl. ¶¶ 17-69.) These allegations are not conclusory,
 7    and contain citations to numerous scientific journal articles, as well as a list of jurisdictions
 8    and statutes banning trans fat in food. Many of these authorities were cited and attached
 9    to Plaintiff’s motion for class certification. (See Doc. No. 89-1 at 10-11.) As a result,
10    multiple courts, including the Ninth Circuit in this case, have explicitly recognized that
11    trans fat is harmful to human health. See Hawkins v. Kroger Co., 906 F.3d 763, 772 (9th
12    Cir. 2018) (“[F]alsely advertising that a food product does not contain trans fat is a health
13    hazard.”).   This court therefore rejected Kroger’s argument that the predominance
14    requirement for class certification was not satisfied because Plaintiff must have derived
15    some value from using the breadcrumbs in her weekly family meatloaf. (Doc. No. 263 at
16    35-36.) This court determined “it is reasonable to find at this stage in the litigation that
17    Plaintiff has shown that any value she obtained by consuming the breadcrumbs was erased
18    when she found out they contained trans fat, and that any value class members received
19    will be erased when they find out the same.” (Id.) In reaching this decision, the court cited
20    cases involving falsely advertised vitamins and medicine in which the court agreed that a
21    full restitution theory of damages was allowable. (Id. at 35.) The court also relied on the
22    fact that “neither party cite[d] a case in which the court addressed, in deciding a motion for
23    class certification, whether a food product that was alleged to have been falsely advertised
24    as not containing a specific unhealthy substance, such as trans fat, has value that defeats a
25    class action based on a full restitution model.” (Id.) Kroger’s argument with respect to the
26    admissibility of the opinions of Dr. Golomb and Dr. Wong does not address or affect this
27    reasoning. Accordingly, even assuming the entirety of the opinions of Dr. Golomb and Dr.
28    Wong are inadmissible, the court would still conclude that Plaintiff provided sufficient
                                                      5

                                                                                      15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14151 Page 6 of 7


 1    evidence to support her theory that breadcrumbs advertised as “0g Trans Fat,” but contain
 2    trans fat, have no value.
 3          Additionally, Kroger’s argument that the court was required to conduct a full
 4    Daubert analysis is overstated. In its opposition, Kroger made only a cursory argument as
 5    to the experts’ opinions, and these arguments did not directly dispute that trans fat is
 6    harmful to human health. Also, Kroger did not move to exclude Dr. Wong’s testimony
 7    until well after the motion for class certification had been fully briefed, and did not move
 8    to exclude Dr. Golomb’s testimony. Finally, the authority cited by Kroger does not, as
 9    Kroger suggests, require the court to find the entirety of an expert’s testimony admissible
10    before granting class certification, especially where the expert testimony is not central to
11    the court’s decision. To the contrary, in Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996,
12    1003 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1651 (2019), the Ninth Circuit held that at
13    the class certification stage, “a district court may not decline to consider evidence solely
14    on the basis that the evidence is inadmissible at trial.” In reaching this decision, the court
15    specifically declined to follow Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 812
16    (7th Cir. 2012), which Kroger cites in support of the instant motion, (Doc. No 282 at 13).
17    Additionally, in Grodzitsky v. Am. Honda Motor Co., 957 F.3d 979, 987 (9th Cir. 2020),
18    upon which Kroger relies, the Ninth Circuit upheld the district court’s decision to exclude
19    expert testimony under Daubert in denying class certification. Grodzitsky is
20    distinguishable from the situation here, however, because this court declined to conduct a
21    full Daubert analysis in granting class certification, and the challenged expert testimony
22    was not central to the court’s decision. See Sali, 909 F.3d at 1006 (“[A]dmissibility must
23    not be dispositive. Instead, an inquiry into the evidence’s ultimate admissibility should go
24    to the weight that evidence is given at the class certification stage.”). Accordingly, the
25    court declines to alter its order on these grounds.
26          IV.    CONCLUSION
27          Kroger has not shown newly discovered evidence, clear error, or an intervening
28    change in the controlling law. For the foregoing reasons, Kroger’s Motion for
                                                    6

                                                                                    15cv2320 JM (AHG)
     Case 3:15-cv-02320-JM-AHG Document 323 Filed 12/29/20 PageID.14152 Page 7 of 7


 1    Reconsideration (Doc. No. 282) of the court’s November 9, 2020 Order on Class
 2    Certification (Doc. No. 263) is DENIED.
 3          IT IS SO ORDERED.
 4    DATED: December 29, 2020
                                                JEFFREY T. MILLER
 5
                                                United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                7

                                                                               15cv2320 JM (AHG)
